Mr. Justice Paxson
delivered the opinion of the court,
This was an action of debt, brought to recover the second quarter’s rent upon an alleged lease of a building for one year, at a rental of $1600, payable quarterly in advance; the rent in controversy falling due July 1st 1877. By agreement filed, jury trial was dispensed with, and the case submitted to the court under the Act of Assembly
The defendant pleaded in bar a former action between the same parties, in the same court (see preceding case), for which a prior quarter’s rent, under the same lease, had been demanded, and in which there was an award of arbitrators in his favor, unappealed from.
A failure to recover one quarter’s rent would not necessarily preclude a recovery for a subsequent quarter. As an illustration, the defence of payment might be a good defence to an action for the first quarter, and yet fail as to the second. But if the first action was defeated exclusively upon a ground which denied the right of action, it would be a good plea in bar to a suit brought to recover subsequent rent under the same lease. No authorities are needed for so plain a proposition.
We are of opinion that the defendant was entitled to. a judgment in his favor upon this plea. The record of the first suit shows that the only defence set up was that the defendant did not lease or occupy the premises, as claimed by the plaintiff. It is true, there was no plea filed; but there was an afiidavit of defence, in which this single ground of defence was taken. The affidavit is a part of the record, and is entitled to be considered when we examine the record of the first suit to ascertain just what was claimed and denied.
The award having been in favor of the defendant, and no appeal therefrom, it becomes a judgment, and is as conclusive upon the parties as any other form of judgment. The defence set up was one that went to the entire cause of action. That question having been once determined by a competent tribunal, it cannot be inquired into again.
This view of the case renders a consideration of the first assign*236ment of error unnecessary. The evidence of the arbitrator as to what occurred at the arbitration, even if admissible, was not needed. When the record shows just what was in dispute, there can be no reason for resorting to parol evidence.
Judgment reversed.